                  Case 3:17-cv-05806-RJB Document 401-1 Filed 09/02/20 Page 1 of 3
                                                                               The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9    STATE OF WASHINGTON,                                   Case No. 3:17-cv-05806-RJB
10                 Plaintiff,                                DECLARATION OF ADRIENNE
                                                             SCHEFFEY IN SUPPORT OF
11    v.                                                     DEFENDANT THE GEO GROUP, INC.’S
                                                             OPPOSITION TO PLAINTIFF STATE OF
12    THE GEO GROUP, INC.,                                   WASHINGTON'S MOTION TO COMPEL
                                                             PARTIALLY UNREDACTED LETTER
13                 Defendant.                                AND RELATED FINANCIAL
                                                             CALCULATIONS
14

15

16                I, Adrienne Scheffey, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18                1.      I one of the attorneys for The GEO Group, Inc. in the above-captioned matter. I

19   am over the age of eighteen (18), and I am competent to testify in this matter.

20                2.      Prior to filing this declaration, I contacted Carolyn Lee at Veritext to inquire as to

21   the origin of the “Under Protective Order” designations on the Brian Evans deposition.

22                3.      Initially, Veritext indicated the designations were made by an attorney who was not

23   involved in this case, but thereafter stated that was in error.

24                4.      Veritext indicated that the designation was based upon the court reporter’s

25   assessment of the colloquy on the record regarding individuals who were not counsel of record

26   who attended the deposition. Ms. Lee indicated the designations were not made a the request of

27   counsel.

                                                                                   AKERMAN LLP
     DECLARATION OF ADRIENNE SCHEFFEY
     (3:17-CV-05806-RJB) – PAGE 1                                              1900 Sixteenth Street, Suite 1700
                                                                                   Denver, Colorado 80202
                                                                                  Telephone: 303-260-7712
     54463740;1
                  Case 3:17-cv-05806-RJB Document 401-1 Filed 09/02/20 Page 2 of 3



 1                5.     I requested that a revised copy be distributed to all counsel of record. Ms. Lee

 2   indicated she would not do so without “an agreement from all parties.”

 3                6.     Attached are true and correct copies of the following exhibits:

 4                EXHIBIT A: Attached as Exhibit A are true and correct copies of the deposition of Brian

 5   Evans, taken by Plaintiffs on June 11, 2020.

 6                Dated this 2nd day of September, 2020 at Denver, Colorado.

 7                Akerman LLP

 8                s/ Adrienne Scheffey
                  Adrienne Scheffey (Admitted pro hac vice)
 9                Attorney for Defendant The GEO Group, Inc.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                                                 AKERMAN LLP
     DECLARATION OF ADRIENNE SCHEFFEY
                                                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 2                                                Denver, Colorado 80202
                                                                                Telephone: 303-260-7712
     54463740;1
                  Case 3:17-cv-05806-RJB Document 401-1 Filed 09/02/20 Page 3 of 3



 1                                           PROOF OF SERVICE
 2                I hereby certify on the 2nd day of September 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF
 4   ADRIENNE SCHEFFEY IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.’S
 5   OPPOSITION TO PLAINTIFF STATE OF WASHINGTON'S MOTION TO COMPEL
 6   PARTIALLY UNREDACTED LETTER AND RELATED FINANCIAL CALCULATIONS
 7   via the Court’s CM/ECF system on the following:
 8   Marsha J. Chien
     Andrea Brenneke
 9   Lane Polozola
     Patricio A. Marquez
10   OFFICE OF THE ATTORNEY GENERAL
     800 Fifth Avenue, Suite 2000
11   Seattle, Washington 98104
12   Attorneys for Plaintiff
13

14                                                  s/ Toni Domres
                                                    Toni Domres
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                            AKERMAN LLP
     PROOF OF SERVICE                                                   1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 3                                           Denver, Colorado 80202
                                                                           Telephone: 303-260-7712

     54463740;1
